Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:

Claim 1: iv. line 4 should be “mixed reality platform software development kits (SDKs)” instead of “mixed reality platform SDKs” without quotes.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 are allowable so long as they are rewritten to address the objections raised above in the Detailed Action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections as discussed above in the Detailed Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 US 20200037043, Phillips et al, discloses, “A system and method for inserting secondary content, e.g., advertisement content, graphics, images, etc., in a 360-degree immersive video environment. When a request is received from a client device for playing a video asset, a plurality of video tiles of the video asset are selected to be assembled as a video frame for delivery to the client device. A portion of the video tiles are identified that can be replaced with a corresponding set of advertisement content tiles, e.g., based on gaze vector information and/or a tile metadata specification containing advertisement insertion availability timing information with respect to each of the tiles of the video frame. After replacing the portion of the identified video tiles, the corresponding set of advertisement content tiles and remaining video tiles are assembled into the video frame including the advertisement content tiles at select locations, which is transmitted to the client device.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616